Title: No. 10., 28 September 1788
From: King’s Council of State
To: 



[“Arret of the King’s Council of State, prohibiting the importation of foreign Whale and spermaceti oil into his kingdom,” 28 Sep. 1788, printed above Vol. 14: 216, note, and here omitted. In addition to the text employed there, a PrC in Blackwell’s hand save for “No. 10.” inserted by TJ at head of text is in DLC: TJ Papers, 60: 10451–2. Tr of English version as submitted with TJ’s report is in DNA: RG 59, Record of Reports of Thomas Jefferson.]
